UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-10403 TEPPCO Partners, L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 76-0291058 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana Street, Suite 1600 Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-3636 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 104,767,316 limited partner units of TEPPCO Partners, L.P. outstanding at May 1, 2009.These limited partner units trade on the New York Stock Exchange under the ticker symbol “TPP.” Table of Contents TEPPCO PARTNERS, L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Income 3 Unaudited Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Partners’ Capital 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Partnership Organization and Basis of Presentation 7 2.General Accounting Matters 8 3.Accounting for Equity Awards 8 4.Derivative Instruments and Hedging Activities 11 5.Inventories 15 6.Property, Plant and Equipment 15 7.Investments in Unconsolidated Affiliates 16 8.Intangible Assets and Goodwill 17 9. Debt Obligations 18 10. Partners’ Capital and Distributions 19 11. Business Segments 21 12. Related Party Transactions 24 13. Earnings Per Unit 27 14. Commitments and Contingencies 28 15. Supplemental Cash Flow Information 33 16. Supplemental Condensed Consolidating Financial Information 33 17. Subsequent Events 37 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 39 Cautionary Note Regarding Forward-Looking Statements. 39 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 57 Item 4. Controls and Procedures. 58 PART II.OTHER INFORMATION. Item 1. Legal Proceedings. 59 Item 1A. Risk Factors. 59 Item 5. Other Information. 60 Item 6. Exhibits. 60 Signatures 62 1 Table of Contents PART I.FINANCIAL INFORMATION. Item 1.Financial Statements. TEPPCO PARTNERS,L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) March 31, December 31, ASSETS 2009 2008 Current assets: Cash and cash equivalents $ 2.2 $ Accounts receivable, trade (net of allowance for doubtful accounts of $2.6 at March 31, 2009 and December 31, 2008) 741.6 790.4 Accounts receivable, related parties 10.7 15.8 Inventories 52.6 52.9 Other 33.4 48.5 Total current assets 840.5 907.6 Property, plant and equipment, at cost (net of accumulated depreciation of $703.8 at March 31, 2009 and $678.8 at December 31, 2008) 2,517.2 2,439.9 Investments in unconsolidated affiliates 1,244.8 1,255.9 Intangible assets (net of accumulated amortization of $165.1 at March 31, 2009 and $158.3 at December 31, 2008) 202.3 207.7 Goodwill 106.6 106.6 Other assets 131.3 132.1 Total assets $ 5,042.7 $ 5,049.8 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable and accrued liabilities $ 755.2 $ 792.5 Accounts payable, related parties 20.6 17.2 Accrued interest 45.7 36.4 Other accrued taxes 18.0 23.0 Other 14.9 30.9 Total current liabilities 854.4 900.0 Long-term debt: Senior notes 1,712.1 1,713.3 Junior subordinated notes 299.6 299.6 Other long-term debt 565.6 516.7 Total long-term debt 2,577.3 2,529.6 Other liabilities and deferred credits 28.5 28.7 Commitments and contingencies Partners’ capital: Limited partners’ interests: Limited partner units (104,618,116 units outstanding at March 31, 2009 and 104,547,561 units outstanding at December 31, 2008) 1,737.7 1,746.2 Restricted limited partner units (149,200 units outstanding at March 31, 2009 and 157,300 units outstanding at December 31, 2008) 1.7 1.4 General partner’s interest (112.5 ) (110.3 ) Accumulated other comprehensive loss (44.4 ) (45.8 ) Total partners’ capital 1,582.5 1,591.5 Total liabilities and partners’ capital $ 5,042.7 $ 5,049.8 See Notes to Unaudited Condensed Consolidated Financial Statements. 2 Table of Contents TEPPCO PARTNERS,L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED INCOME (Dollars in millions, exceptper unit amounts) For the Three Months Ended March 31, 2009 2008 Operating revenues: Sales of petroleum products $ 1,277.9 $ 2,644.6 Transportation – Refined products 35.9 37.3 Transportation – LPGs 38.3 36.2 Transportation – Crude oil 21.9 15.3 Transportation – NGLs 12.5 13.0 Transportation – Marine 36.9 25.5 Gathering – Natural gas 13.6 13.4 Other 20.6 23.2 Total operating revenues 1,457.6 2,808.5 Costsandexpenses: Purchases of petroleum products 1,235.5 2,606.6 Operating expense 66.8 53.8 Operating fuel and power 19.7 21.4 General and administrative 10.0 8.8 Depreciation and amortization 33.0 28.3 Taxes – other than income taxes 6.9 6.1 Total costs and expenses 1,371.9 2,725.0 Operating income 85.7 83.5 Other income (expense): Interest expense (32.1 ) (38.6 ) Equity in earnings of unconsolidated affiliates 25.1 19.7 Other, net 0.3 0.3 Income before provision for income taxes 79.0 64.9 Provision for income taxes 0.8 0.8 Net income $ 78.2 $ 64.1 Net income allocation: Limited partners’ interest in net income $ 65.0 $ 53.4 General partner’s interest in net income $ 13.2 $ 10.7 Earnings per unit, basic and diluted $ 0.62 $ 0.57 See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents TEPPCO PARTNERS,L.P. UNAUDITED CONDENSED STATEMENTSOF CONSOLIDATED COMPREHENSIVE INCOME (Dollars in millions) For the Three Months Ended March 31, 2009 2008 Net income $ 78.2 $ 64.1 Other comprehensive income (loss): Cash flow hedges: (see Note 4) Change in fair values of interest rate derivative instruments (23.2 ) Reclassification adjustment for loss included in net income related to interest rate derivative instruments 1.4 Changes in fair values of commodity derivative instruments (6.5 ) Reclassification adjustment for loss included in net income related to commodity derivative instruments 9.6 Total cash flow hedges 1.4 (20.1 ) Total other comprehensive income (loss) 1.4 (20.1 ) Comprehensive income $ 79.6 $ 44.0 See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents TEPPCO PARTNERS, L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Dollars in millions) For the Three Months Ended March 31, 2009 2008 Operating activities: Net income $ 78.2 $ 64.1 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 33.0 28.3 Amortization of deferred compensation 0.2 0.3 Amortization in interest expense 0.7 2.9 Changes in fair market value of derivative instruments (0.6 ) (0.4 ) Equity in earnings of unconsolidated affiliates (25.1 ) (19.7 ) Distributions received from unconsolidated affiliates 47.7 37.2 Loss on early extinguishment of debt 8.7 Net effect of changes in operating accounts (see Note 15) 22.5 (62.7 ) Net cash provided by operating activities 156.6 58.7 Investing activities: Cash used for business combinations (338.5 ) Investment in Jonah Gas Gathering Company (12.3 ) (31.8 ) Investment in Texas Offshore Port System (see Notes 7 and 17) 1.7 Acquisition of intangible assets (1.4 ) (0.3 ) Cash paid for linefill classified as other assets (14.3 ) Capital expenditures (101.6 ) (51.6 ) Net cash used in investing activities (113.6 ) (436.5 ) Financing activities: Borrowings under debt agreements 301.8 2,512.6 Repayments of debt (252.8 ) (2,001.8 ) Net proceeds from issuance of limited partner units 1.6 2.7 Debt issuance costs (8.7 ) Settlement of interest rate derivative instruments - treasury locks (52.1 ) Distributions paid to partners (91.4 ) (74.9 ) Net cash provided by (used in) financing activities (40.8 ) 377.8 Net change in cash and cash equivalents 2.2 Cash and cash equivalents, January 1 Cash and cash equivalents, March 31 $ 2.2 $ See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents TEPPCO
